Opinion
Per Curiam:
The order of the court below is vacated and the record remitted with instructions to grant petitioner’s request, as an indigent, for production of the notes of testimony taken at the post-conviction hearing, and a copy of the court’s opinion dismissing the post-conviction petition, in order to permit petitioner to prosecute an effective and adequate appeal. See Griffin v. Illinois, 351 U.S. 12 (1956); §12 of the Post Conviction Hearing Act of January 25, 1966, P. L. (1965) 1580 (19 PS §1180-12).